Title: From George Washington to Major General Horatio Gates, 16 November 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters West point 16th Novemr 1779.
        
        I wrote to you on the 13th desiring you to continue your march to Peekskill or Kings Ferry. We have since that time recd advices of a disagreeable nature from the Southward. The following is the best account which I have been able to obtain from Major Clarkson, and which I give you for your private satisfaction only—as perhaps the official account may be somewhat different. Much more time having been spent in the Seige of Savannah (where it seems the enemy had secured themselves by strong fortifications) than was at first expected, and there being no certainty of reducing them in a short time by regular approaches, it was agreed to attempt the place by storm on the 9th ulto the attack was accordingly made by the allied troops, who were repulsed; in consequence of which the Seige was raised, having p[r]eviously brought off all the Cannon and Stores. The Count has been obliged, I imagine from his engagements in another quarter (for I have not the particulars) to leave the Coast of Georgia.
        It now remains to put the Army in such a chain of winter Cantonments as will give security to these posts, and to take a position with the remainder which will afford Forage and Subsistence, and which will at the same time preserve us from the insults of the collected force of the enemy—these several matters are now in contemplation, and until they are determined, you will be pleased to halt the troops at Danbury. Should they have passed that place before this reaches you, you will halt them on the most convenient Ground; till you hear further from me. I am Sir Your most obt Servt
        
          Go: Washington
        
      